FILED IN                                                                              AP-77,045
COURT OF CRIMINALAPPEALS                                        &PV        COURT OF CRIMINAL APPEALS

       June 4, 2015
                                                          4o                               AUSTIN, TEXAS
                                                                            Transmitted 6/4/2015 1:27:26 PM
                                                                              Accepted 6/4/2015 1:42:14 PM
                                                                                            ABEL ACOSTA
   ABELACOSTA, CLERK
                                       NO. AP-77,045           4>C                                  CLERK
                                                                     *<
  HARLEM HAROLD LEWIS, III                                                 IN THE COURT


                                                                 OF CRIMINAL APPEALS


  THE STATE OF TEXAS                                                      AUSTIN, TEXAS


                           MOTION FOR EXTENSION OF TIME


        COMES NOW, appellant, by and through his attorney of record, Gerald E.

  Bourque, and in accordance with Rule 10.5(b) of The Texas Rules of Appellate

  Procedure, hereby requests an extension of time in which to file his Brief and would

  respectfully show:

        1.      Name of Trial Court:   351st District Court


        2.      Trial Court Style:   Cause No. 1428102,
                                     The State of Texas v. HARLEM HAROLD LEWIS, III


        3.      Offense: Capital Murder

        4.      Punishment assessed:    Death


        5.      Present Filing Deadline: June 8, 2015

         6.     Length of Extension Requested:     180 days

         7.     Number of Previous Extensions: None by current counsel

        8.      Good Cause for this Extension is as follows:   This is a capital murder case
  and counsel was not the trial counsel.        The record is voluminous and the case is
  complex. Counsel was appointed to replace prior appellate counsel and has been
  studying the entire record in order to identify potential issues, conduct the necessary
  research, and complete the brief for appellant. The voluminous record requires an
  inordinate amount of time in order to complete these tasks. These tasks are necessary
  to provide the effective assistance of counsel.
       WHEREFORE, PREMISES CONSIDERED, appellant respectfully files this motion

before the expiration of the filing deadline, and prays for the requested extension.




                                                 Respectfully submitted,


                                                 /s/Gerald E. Bourque
                                                 GERALD E. BOURQUE
                                                 Appointed Counsel for Appellant
                                                 Attorney at Law
                                                 24 Waterway Ave., Suite 660
                                                 The Woodlands, TX 77380
                                                 (281) 379-6901
                                                 FAX: (832) 813-0321
                                                 TBL #02716500




                              CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the foregoing Motion was served

upon the counsel for the State by U.S. Mail on the date of filing hereof.



                                          /s/Gerald E. Bourque
                                          GERALD E. BOURQUE